PARKER, Justice (concurring in part and dissenting in part).
I concur with the main opinion insofar as it reverses the circuit court's order denying the motion to compel arbitration filed by Rainbow Cinemas, LLC, Ambarish Keshani, and Harshit D. Thakker, and insofar as it determines "that whether conditions precedent to arbitration have been satisfied is an issue to be decided by the arbitrator, not the courts." 239 So.3d at 575. However, for the reasons set forth in Justice Murdock's dissent in *578Federal Insurance Co. v. Reedstrom, 197 So.3d 971, 979-81 (Ala. 2015) (Murdock, J., dissenting), which I joined, I dissent from that portion of the main opinion holding that whether the individual defendants, nonsignatories to the contract, are subject to the arbitration provision in the contract is a decision for the arbitrator, not the courts.
Murdock, J., concurs.